     Case:15-08458-ESL13 Doc#:31 Filed:02/03/20 Entered:02/03/20 09:56:30    Desc: Main
                                Document Page 1 of 1


 1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                  THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                   CASE NO. 15-08458-ESL13
 4     VILMARYS OCASIO NEGRON                   Chapter 13

 5

 6
       xx-xx-8683
 7
                      Debtor                       FILED & ENTERED ON FEB/03/2020
 8

 9
                                ORDER GRANTING UNOPPOSED MOTION
10
            This case is before the Court on the following: Motion requesting entry
11
      of order to compel 2015, 2017 and 2018 income tax refunds, filed by Chapter 13
12
      Trustee, docket #30.
13
            Due notice having been given, there being no opposition, and good cause
14
      appearing thereof, the motion is hereby granted.
15
            IT IS SO ORDERED.
16
            In San Juan, Puerto Rico, this 3 day of February, 2020.
17

18

19

20

21

22

23

24

25

26

27

28

29
